Citation Nr: 0821827	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  02-01 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to January 
1971.  The veteran served in the Republic of Vietnam from 
February 13, 1970 through January 20, 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  As this decision was based on a 
finding that the claim was not well grounded, an October 2001 
rating action considered the matter de novo, as if the 
previous denial had not been made.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA), Section 7(b)(1); VAOPGCPREC 03-2001.  

It is again noted that in February 2002 the veteran withdrew 
his request for a Travel Board hearing before a Veterans Law 
Judge.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam, but the 
record does not contain objective evidence which corroborates 
that the veteran engaged in combat with the enemy during 
military service.

2.  The record does not contain objective evidence which 
establishes the occurrence of an in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

VA issued notice letters to the appellant dated in March 
2000, February 2001, and March 2004.  These letters informed 
him of what evidence was required to substantiate his claim 
for service connection for PTSD and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit pertinent evidence and/or information in 
his possession to the AOJ.  Moreover, while notice was not 
provided in the above notice letters, or in any other non-
decisional correspondence, that a disability rating and 
effective date would be assigned in the event of award of the 
benefits sought, this omission is not prejudicial to the 
veteran.  Indeed, because the veteran's claim of service 
connection is denied in the instant decision, VA's failure to 
provide notice as to the assignment of a disability rating 
and/or effective date has no adverse impact on the veteran.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the 
initial AOJ adjudication denying the claim preceded enactment 
of the VCAA, the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the claim was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated a 
supplemental statement of the case was provided to the 
veteran in January 2008.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment and personnel records and 
reports of post-service VA treatment and examination.  The 
veteran indicated he had not been treated by doctors outside 
VA.  See Statement in support of his claim, dated in December 
2001.  Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

The Board notes that the veteran was afforded a VA 
examination and there is sufficient competent medical 
evidence is of record to make a decision on this claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
also notes that its November 2003 remand stated that "if, 
and only if, the RO determines the veteran has a verified 
stressor," should he be scheduled for a VA examination.  As 
the veteran's stressor(s) have not been verified, the RO did 
not schedule the veteran for further examination.  A reason 
the claim fails, as discussed below, is for not satisfying 
the combat presumption and lack of objective corroborating 
evidence that the stressor occurred.  There is no reasonable 
possibility that a medical examination and opinion would aid 
in substantiating the veteran's claim since it could not 
provide evidence of a past event.  Hence, the Board finds 
that the RO substantially complied with the mandates of its 
prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (finding that a remand by the Board confers on the 
appellant the right to compliance with the remand orders).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is normally required.  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f) 
(2007). 

The veteran contends that he is entitled to service 
connection for PTSD as a result of his experiences while 
serving in Vietnam.  The veteran reported upon arrived in 
South Vietnam in February 1970, he saw what looked like 
sandbags piled up on each side of the runway.  The veteran 
stated that he found out later that what he had thought were 
sandbags were, in reality, body bags awaiting transport.  See 
Stressor statement, dated in March 2000.  The veteran also 
claimed he was in constant fear and anxiety of the unknown 
while he was with his unit.  See Stressor statement, dated in 
February 2001.  The evidence of record includes a report of 
VA examination in March 2001 wherein the veteran reported an 
additional stressor that his unit, a communications company, 
had been harassed by rocket and mortar fire while stationed 
on the island of Vung Tau off the coast of Vietnam.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

While the veteran's service personnel records confirm that he 
served in Vietnam from February 1970 to January 1971, a 
review of the official military documentation contained in 
his claims file is unremarkable for evidence suggesting he 
affirmatively engaged in combat activity against enemy 
forces, as contemplated by VA regulations.  In this regard, 
the veteran's DD Form 214 does not reflect that he received 
any decorations or medals indicative of involvement in 
combat.  The record reflects that the veteran conceded that 
he does not have "combat ribbons."  See Statement in 
support of his claim, dated in February 2002.  The DD Form 
214 further indicates that the veteran's military 
occupational specialty (MOS) during his period of service 
from was a radio relay and carrier attendant (31M20).  The 
service personnel records establish the veteran served with 
the 228th Company, 459th Signal Battalion during his service 
in Vietnam.  The service personnel records also note that the 
veteran participated in a campaign, but the writing has faded 
and the name of this campaign cannot be read.  The Board 
further notes the service personnel records do not 
demonstrate that the veteran was wounded in combat during his 
service in Vietnam, nor has he alleged receiving any medals 
indicative of this type of service.  Additionally, the 
veteran's service personnel records do not reflect that he 
was assigned to temporary duty with a combat unit or was 
detached from his primary assignment and sent into the field 
with another unit on temporary duty.  

The veteran has contended that he was in a combat zone 
"every hour of every day" while he was a radio relay 
operator.  See Statement in support of his claim, dated in 
February 2002.  VA's Office of General Counsel has defined 
the phrase "engaged in combat with the enemy" to mean that 
the veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99.  The fact that the 
veteran served in or near a "combat zone" does not 
necessarily mean that he himself engaged in combat against 
the enemy.  Id.  Moreover, a general statement in service 
personnel records that he participated in a particular 
operation or campaign would not, alone, establish that he had 
combat service because the terms "operation" and "campaign" 
encompass combat and non-combat activities.  Id.  Whether or 
not a veteran "engaged in combat with the enemy" must be 
determined through recognized citations or other official 
records.  No single item of evidence is dispositive, and VA 
must assess the credibility, probative value, and relative 
weight of each item.  Id.  The veteran's assertions of combat 
service are not ignored, but are evaluated along with other 
evidence.  Id.  However, again, mere assertion of combat 
service, alone, is insufficient to establish this fact.  
VAOPGCPREC 12-99;  Zarycki v. Brown, 6 Vet. App. 91 (1993) 
(finding that the mere presence in a combat zone is not 
sufficient to establish combat service).  Consequently, the 
evidentiary presumption of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(f) does not apply.  See VAOPGCPREC 12-99.  
Therefore, any alleged stressors in service must be 
independently verified, i.e., corroborated by objective 
credible supporting evidence.  

The veteran's stressor allegations indicate enemy 
(mortar/rocket/artillery) attacks on his unit.  The Board 
notes that in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court reversed a Board decision that denied a claim for 
service connection for PTSD on the basis of an unconfirmed 
in-service stressor, where the claimant in that case had 
submitted evidence that his unit was subjected to rocket 
attacks.  The Court pointed out that corroboration of every 
detail of a stressor under such circumstances, such as the 
veteran's own personal involvement, is not necessary.  See 
also Suozzi v. Brown, 10 Vet. App. 307 (1997).  VA has 
attempted to verify the occurrence of the veteran's stressor 
allegation regarding rocket and mortar attacks on his unit.  
The U.S. Center for Unit Records and Research (CURR) (now 
U.S. Army and Joint Services Records Research Center (JSRRC)) 
responded in June 2006 and reported its review of a Physical 
Security Report submitted by the 459th Signal Battalion, the 
higher headquarters of the 228th Signal Company.  It was 
noted that the 228th Signal Company was located at Hon Tre 
Island, Ninh Hoa and maintained a detachment at Duc My.  A 
review of Operational Reports - Lessons Learned (OR-LLs) from 
November 1969 to January 1971, submitted by the 459th Signal 
Battalion, document that Ninh Hoa was attacked twice between 
May 1, 1970 and July 31, 1970, and attacked twice between 
August 1, 1970 and October 31, 1970.  The OR-LLs referenced 
the 228th Signal Company on Hon Tre Island, but there were no 
documented attacks on this company.  It was further noted 
that Daily Journals (DJs) of the 459th Signal Battalion were 
reviewed, but these did not reflect attacks against the 
island of Hon Tre or the inland base of Duc My.  
Additionally, the CURR report indicated that it was not able 
to place the veteran's unit at Vung Tau Island.  Historical 
records from the U.S. Army Vietnam War record collection at 
the National Archives and Records Administration only 
indicated that Vung Tau was a major U.S. seaport.  Lastly, 
the CURR report noted a review of the DJs submitted by the 
18th Military Police Brigade documented enemy mine activity 
in the Vung Tau Harbor.  However, as noted above, the 
available documentation did not place the veteran's unit at 
Vung Tau Island.  


The record reflects that the veteran has been asked to submit 
information in corroboration of his claimed stressors.  See 
VCAA notice letters, dated in February 2001 and March 2004.  
Based on the information provided by the veteran, VA 
attempted to verify his claimed stressors.  The record, as it 
stands, reflects stressors that do not meet the DSM-IV 
requirements, are unrelated to his PTSD, or are unverified.  
Without the combat presumption, there is insufficient 
evidence to support this claim.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Therefore, in the absence of any 
evidence to the contrary, the Board concludes that there is 
no independent evidence to corroborate the veteran's 
statements as to the occurrence of his claimed stressors. 

With respect to a current PTSD diagnosis, the record reflects 
that the veteran has been diagnosed with PTSD.  See December 
1999 VA mental health consultation record, dated in December 
1999; VA mental health record, dated in July 2000.  The Board 
also notes that after a review of the veteran's claims file 
and examination of the veteran, a VA examiner opined that the 
veteran did not met the criteria for PTSD.  See VA 
examination report, dated in March 2001.  In support of this 
conclusion, the VA examiner stated that veteran was "poorly 
able" to provide many examples of the various ways his PTSD 
symptoms present or impact his life.  It was also note that 
the veteran, when asked to relate the stressors involved with 
Vietnam, was not able to provide anything of significance 
other than seeing body bags on the tarmac in the distance.  
The VA examiner also noted, after a review of the veteran's 
military history, that his overall level of traumatic 
exposure was considered to be low.  It was also noted that 
the veteran experienced several traumatic events since his 
separation from service, to include a motor vehicle accident.

The Board finds that diagnoses of PTSD noted above cannot be 
relied upon because such were based on unverified stressors.  
The Board reiterates that the veteran's diagnoses of PTSD 
were based on, at best, an unconfirmed history as reported by 
him, which the Board is not bound to blindly accept.  See 
Swann v. Brown, 5 Vet. App. 229, 232-33 (1993) (noting that 
where a veteran's alleged stressors are uncorroborated, the 
Board is not required to accept a recent diagnosis of PTSD as 
being the result of the veteran's service).  The question of 
whether the veteran was exposed to a stressor in service is a 
factual determination, and VA adjudicators are not bound to 
accept uncorroborated accounts of stressors or medical 
opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Therefore, the Board does not accept the diagnoses of PTSD of 
record as such were not based on corroborated stressors and 
it finds these pieces of evidence to hold no probative value.  
In sum, whether the evidence establishes the occurrence of 
stressors is a question of fact for VA adjudicators, and 
whether any stressors that occurred were of sufficient 
gravity to cause or to support a diagnosis of PTSD is a 
question for medical professionals.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997).

Thus, although the veteran asserts that he has PTSD that is 
related to service, he is not competent to provide an opinion 
requiring medical knowledge because he has not been shown to 
possess the requisite skills, knowledge, or training to make 
medical conclusions.  Espiritu, 2 Vet. App. at 495.  In the 
absence of an independently confirmed in-service stressor, 
the Board finds there is no basis for granting service 
connection for PTSD.  The Board has considered the doctrine 
of giving the benefit of the doubt to the veteran, under 38 
U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2007), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for PTSD.  


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


